Citation Nr: 0002321	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-14 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee with postoperative laxity, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1979 to June 
1982.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from April 1998, May 1998 and July 1999 
rating decisions of the Atlanta, Georgia, Department of 
Veterans Affairs (VA) Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) with regard to the increased 
rating claims.  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

The tinnitus and individual unemployability claims are 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  The claim for service connection for tinnitus is 
plausible.

2.  Degenerative joint disease of the right knee is 
manifested by X-ray evidence of degenerative joint disease 
and no more than a noncompensable decrease in range of 
motion.

3.  Degenerative joint disease of the right knee with 
postoperative ligament laxity is manifested by no more than 
slight recurrent lateral instability.


CONCLUSION OF LAW

1.  The claim for service connection for tinnitus is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Degenerative joint disease of the right knee is no more 
than 10 percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5299-5010 
(1999).

3.  Degenerative joint disease of the right knee with 
postoperative ligament laxity is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Tinnitus

Service connection for tinnitus was denied in April 1998 on 
the basis that the claim was not well grounded.  The service 
medical records were said to be negative for complaints or 
treatment of tinnitus as well as negative for evidence of 
concussion or head injury.

The appellant contended in his February 1998 claim that since 
a grenade simulator fragment exploded in his face, he had 
experienced ringing or chirping in his ears.  In his 
accredited representative's December 1999 brief, it was 
contended that tinnitus was due to noise exposure and that 
the appellant's only acoustic trauma was while on active 
military service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant's Verification of Service DD Form 214 indicated 
that the appellant served for 2-years and 10-months as an 
infantryman and for 1-year and 4-months as a unit supply 
specialist.

The May 1979 enlistment examination noted a normal condition 
of the ears.  The appellant denied ear trouble.  In February 
1980 he complained of ear pain in both ears for the prior 2-1/2 
weeks.  He denied cold symptoms and complained of ringing in 
his ears.  An audiogram in January was within normal limits.  
The tympanic membranes exhibited a normal light reflex, with 
mild retraction and no tympanic membrane movement with the 
Valsalva maneuver.  A eustatian tube dysfunction was 
diagnosed and Sudafed was prescribed.  

On July 4, 1981 he was struck with a grenade simulator and 
received a contusion and laceration to his left frontal area 
over the eyebrow.  He had no loss of consciousness.  On 
follow-up examination there was slight swelling over the left 
eye.  Beginning on July 7, 1981, he complained of episodes of 
dizziness with quick turning movements of his head or when 
bending.  On examination his head, eyes, ears, nose and 
throat were all within normal limits.  His coordination was 
good with slow and rapid movements.  There were no objective 
findings and no demonstrable neurological defect.  The 
etiology of the dizziness was unknown.  On July 9, 1981 he 
exhibited suture removal dizziness when the forehead sutures 
were removed and was to return it the dizziness persisted.

On separation examination in May 1982 his ears were normal 
and tinnitus was not noted.

The appellant underwent a VA psychological examination in 
April 1983.  He complained that sometimes he felt like there 
was a bell in his ear.

In June 1998, Lawrence S. Weiss, M.D., evaluated the 
appellant for complaints of chronic nasal obstruction.  The 
appellant reported intermittent left-sided tinnitus.  He also 
reported a significant history of loud noise exposure in the 
military.  He denied vertigo, otalgia or otorrhea.  
Audiologic examination revealed mild sensorineural hearing 
loss throughout all frequencies in both ears with a symmetric 
configuration.  Tinnitus with borderline normal hearing was 
diagnosed, said to be most likely due to noise exposure in 
the past.  Dr. Weiss indicated that the appellant's tinnitus 
was due to decreased function of the cochlea possibly 
secondary to noise exposure in the past.

In May and July 1998 private medical records, the appellant 
complained of persistent tinnitus.

The claim for service connection for tinnitus is well 
grounded.  The appellant served in the infantry, and alleges 
exposure to loud noise in connection with this service.  His 
assertions, in this regard, must be presumed credible for the 
limited purpose of deciding whether the claim is well 
grounded.  There is nothing in the file to this point that 
suggests that he was exposed to excessive noise post- 
service.  The record shows complaints consistent with the 
existence of tinnitus, first, in February 1980, although not 
subsequently in service; second, in April 1983, within a year 
of service separation; and currently.  There is also medical 
opinion from Dr. Weiss that the tinnitus was "most likely" 
or "possibly secondary to" noise exposure in the past.  
While such opinion is, admittedly, speculative, the Court has 
recognized that there are circumstances under which what is 
speculative in one context might be less so in another.  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this case, 
the Board finds that when the facts are considered in 
conjunction with Dr. Weiss' opinion, a plausible claim is 
presented.  Accordingly, the claim is well grounded, and its 
merits will be addressed in the remand appended to this 
decision.

Increased Rating Claims

Service connection for right knee degenerative joint disease 
due to service connected left knee condition was granted in 
May 1998 and assigned a 10 percent evaluation from April 30, 
1997, the date new and material evidence was received and the 
claim reopened.  The appellant perfected an appeal as to the 
10 percent evaluation, contending that the disability was 
more disabling than evaluated.  

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In a January 1999 rating decision, the RO assigned a 
separate 10 percent evaluation for degenerative joint 
disease of the right knee with postoperative ligament laxity 
from April 30, 1997.  An RO decision awarding an increase in 
a veteran's disability rating, but not awarding the maximum 
benefit allowed, does not fully resolve the administrative 
appeal from the original rating, rather, the appeal 
initiated by the notice of disagreement with the original 
rating remains pending unless the veteran withdraws it.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Board 
is to evaluated whether increased ratings are warranted for 
the right knee as separately rated.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified private 
treatment sources, VA Medical Center records were obtained 
and a VA examination was conducted.  Furthermore, there is 
no indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to 
this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The provisions of 38 C.F.R. § 4.59 (1999) further clarify 
that with any form of arthritis, painful motion is an 
important factor of disability.  The facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (1999).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
If a claimant has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a zero-percent rating under Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension), a separate rating is available under the 
Diagnostic Codes for arthritis (5003 or 5010).  VAOPGCPREC 
23- 97 (1997).  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (1998).  The evaluation of the 
appellant's right knee disability separately for arthritis 
and instability is appropriate in this case.

The appellant has contended that the degenerative changes in 
his right knee are far more severe.  He has instability and 
deterioration in multiple joint compartments.  His knee 
stiffens in cold or cloudy weather which makes it very 
difficult to extend or flex.  He constantly has to release 
his knee from locking and popping.  He resigned from his job 
at the post office due to his knee problems.  He cannot stand 
for long periods of time and physical exertion causes pain 
and instability.  He had surgery on the right knee in October 
1994.  In a November 1994 hearing regarding his service 
connection claim, the appellant testified that his right knee 
began giving him problems in 1991 about a year after his left 
knee surgery.  He had surgery on the right knee because of 
the pain in 1994.  It was still unstable.

In October 1993, the appellant was evaluated for knee 
complaints by Dr. N.  He reported recently having pain mostly 
to the patella region of both knees with pain on the right 
and difficulty walking up steps.  There were occasional 
episode of the knee (unidentified) giving out but no locking.  
Examination of the right knee showed patellofemoral 
tenderness and crepitus.  There was tenderness to the joint 
line diffusely.  Extension was full and flexion was to 135 
degrees.  There was no obvious instability.  X-rays showed 
early osteophyte formation at the osteochondral margins, but 
was otherwise within normal limits.

Records from Dr. N. in August 1994 noted complaints of 
popping in the right knee with a feeling of giving out.  
Magnetic resonance imaging scan had revealed mild 
degenerative joint disease in all three compartments, early 
chondromalacia patella and no evidence of ligamentous or 
meniscal tear.  Dr. N.'s letter in September 1994 referencing 
knee disabilities did not sufficiently identify the 
appropriate knee and is therefore not reported.

In October 1994 the appellant underwent diagnostic 
arthroscopy, lateral release and chondroplasty for internal 
derangement of the right knee, patellar malalignment, 
chondromalacia and posterior cruciate deficiency.  Bilateral 
range of motion evaluation in November 1994 referenced the 
uninvolved and involved extremity without further 
identification, and so is not reported.  

A VA examination was conducted in April 1995.  The appellant 
reported sharp, shooting pain in the right knee that began in 
about 1987 or 1989.  He was able to walk at the same pace as 
the examiner when escorted to the examination room, about 50 
meters.  He was observed getting in and out of the chair and 
the examination table without any pain, discomfort or 
problems.  He had not been using a cane or walker.  When 
asked to squat down, the appellant squatted to only 80 
degrees of flexion with complaints of excessive amounts of 
pain.  He was observed to sit for about 40 minutes in 90 
degrees of flexion without any complaints.  Off the ground, 
he had right knee flexion to 100 degrees and extension was 
normal.  The knee was clinically stable.  X-rays of the right 
knee were normal.

He was evaluated in November 1996 by Dr. H. for complaints of 
bilateral knee pain, with pain on the right described as a 
grinding feeling in the anterior aspect of the right knee.  
Examination revealed a small effusion with slight pain on 
patello-femoral compression.  There was tenderness over the 
medial and lateral joint line that was diffuse and poorly 
localized.  There was full range of motion.  Lachman's was 
negative and there was no evidence of collateral ligament 
laxity.  X-ray examination revealed proximal positioning of 
the right patella with well-maintained joint spaces 
throughout the right knee.  Subsequent examination in 
February 1997 showed the knee essentially unchanged.  A 
magnetic resonance imaging revealed a sprain of the anterior 
cruciate ligament of the right knee and was otherwise within 
normal limits.  He had small effusion in the right knee with 
continued pain.

The appellant was evaluated by Dr. J. in April 1997 for 
complaints regarding both knees.  Right knee problems 
included clicking, popping and sometime pain along the medial 
joint line.  Examination of the right knee revealed no 
effusion.  He had full range of motion and no real joint line 
pain.  McMurray's was negative and Lachman's and the 
posterior drawer sign appeared normal.  He had a firm end 
point in both anterior and posterior directions, and in 
Lachman's, anterior drawer and posterior drawer.  X-rays 
appeared normal and the joint space was well maintained.  
There was no evidence of loose body or any body injury.  A 
diagnosis of a possible meniscus tear was made.  In a May 
1997 examination there was trace effusion with patellofemoral 
crepitation and pain.  He had pain along the medial and 
parapatellar area.  He had full range of motion, and the 
remainder of the examination was unremarkable.  Right knee 
chondromalacia with plica irritation was diagnosed.  In a May 
1997 letter, Dr. J. indicated that the appellant had 
developed chondromalacia of the patella on the right that was 
causing ongoing pain.  He recommended that the appellant 
avoid squatting, running carrying objects weighing over 20 
lbs., ladder climbing or kneeling.  With these limitations he 
would have minimal symptoms related to the knees.

A VA examination was conducted in June 1997.  The appellant 
was using a cane on the right and taking analgesics for pain 
with indifferent results.  He undressed and redressed slowly 
and with difficulty.  Flexion was to 120 degrees and 
extension was to 0 degrees.  X-rays revealed mild narrowing 
of the medial compartment of the right knee and were 
otherwise unremarkable.

A VA examination was conducted in March 1998.  The appellant 
complained of significant pain in the right knee with 
prolonged walking, standing or climbing.  There was 
continuous sharp discomfort in the right leg as well as a 
sensation of looseness in the joint.  He reported popping and 
locking in the knee.  When he turned in certain directions he 
felt as if the knee was going to collapse due to instability.  
It had worsened over the past 2 years.  He used ice, and 
medication for relief.  

The appellant ambulated in the examination room with a 
noticeable limp and used a cane for relief of weight bearing 
on the right leg.  He was not using a support on the right 
knee.  On examination there was no warmth or erythema in the 
right knee.  Minimal effusion was present.  There was a 
moderate amount of crepitus with passive movement.  There was 
increased laxity in the joint space when assessing the 
posterior cruciate ligament.  The medial and lateral 
collateral ligaments appeared well intact as did the anterior 
cruciate ligament.  There was no evidence of a meniscal tear.  
He was able to fully extend to 180 degrees and flex to 90 
degrees.  X-rays revealed no evidence of acute injury or 
other significant abnormality.  The soft tissues were 
unremarkable.  Degenerative changes were present both on 
physical examination and on X-ray.  In a June 1998 VA 
examination addendum, the appellant complained of right knee 
pain, swelling, and a feeling of giving way.  There was mild 
degenerative joint disease in the medial compartment.  The 
internal derangement of the right knee was aggravated by the 
left knee.  

Records from Dr. S. note a complaint of knee pain in July 
1998.  There was crepitus in the right knee with range of 
motion.  

Degenerative Joint Disease of the Right Knee

The appellant is currently evaluated by analogy under 
Diagnostic Code 5010 for traumatic arthritis, which directs 
evaluation under Diagnostic Code 5003 for degenerative 
arthritis.  Diagnostic Code 5003 provides that for 
degenerative arthritis established by X-ray findings, it will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected, to be combined, not added.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Limitation of flexion of the leg under Diagnostic Code 5260 
provides for a 30 percent evaluation with flexion limited to 
15 degrees; a 20 percent evaluation for flexion limited to 30 
degrees; a 10 percent evaluation for flexion limited to 45 
degrees; and a noncompensable evaluation for flexion limited 
to 60 degrees.  

Diagnostic Code DC 5261 provides for disabilities involving 
limitation of extension of the leg.  With extension limited 
to 45 degrees, a 50 percent evaluation is warranted.  With 
extension limited to 30 degrees, a 40 percent evaluation is 
warranted.  With extension limited to 20 degrees, a 30 
percent evaluation is warranted.  With extension limited to 
15 degrees, a 20 percent evaluation is warranted.  With 
extension limited to 10 degrees, a 10 percent evaluation is 
warranted.  When extension limited to 5 degrees, a 
noncompensable evaluation is assigned.

The RO had assigned a minimum compensable evaluation in 
recognition of painful motion pursuant to Diagnostic Code 
5003, 38 C.F.R. §§ 4.40; 4.45; 4.59 (1999).

The Board has first considered whether a higher evaluation is 
warranted under the Diagnostic Codes for range of motion.  
Extension in the right knee has been full on all examinations 
that reported range of motion, therefore the preponderance of 
the evidence is against a higher evaluation for extension.  
Diagnostic Code 5260 provides for a 20 percent evaluation for 
flexion limited to 30 degrees.  Flexion has never been 
limited to that extent on any examination, therefore the 
preponderance of the evidence is against a higher evaluation 
for range of motion.

Limitation of motion has been objectively confirmed by 
findings such as swelling, and satisfactory evidence of 
painful motion on examination.  When the limitation of motion 
of the specific joint or joints involved is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  Accordingly, the RO's 
decision is supported by the evidence.

The Board has considered whether there is functional loss in 
the right knee that approximates the equivalent of a 
limitation in flexion to 30 degrees or extension to 15 
degrees, thereby warranting a higher evaluation.  The Court 
has established that the DeLuca provisions, are applicable to 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  There is objective evidence of less movement that 
normal and painful movement.  However, no competent examiner 
has noted that either has limited flexion or extension to the 
degree that would be the functional equivalent of limited 
motion warranting a higher evaluation.  Squatting-flexion was 
only limited to 80 degrees because of pain.  More movement 
than normal; weakened movement; excess fatigability; or 
incoordination are not of record.  

The Board has considered the appellant's statements that his 
right knee is painful and has become more severely disabling.  
The appellant is competent to state that his condition is 
worse.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  The medical evidence shows that 
the appellant has a functional impairment.  He has 
demonstrated an altered gait, the use of a cane and painful 
motion.  However the functional impairment demonstrated on 
examination has not been shown to equal a limitation of 
motion warranting the 20 percent evaluation.  The current 
evaluation recognizes and compensates the appellant for an 
actually painful joint and functional impairment.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Degenerative Joint Disease of the Right Knee with 
Postoperative Laxity

The appellant is evaluated under Diagnostic Code 5257 which 
provides for other impairments of the knee.  For severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is warranted.  For moderate recurrent subluxation or 
lateral instability, a 20 percent rating is warranted.  For 
slight recurrent subluxation or lateral instability, a 10 
percent rating is warranted.

The preponderance of the evidence is against a higher 
evaluation based on the criteria for recurrent subluxation or 
lateral instability.  The medical evidence shows that the 
appellant complained of instability when he turned in certain 
directions on VA examination in March 1998.  Objectively, 
there was increased laxity of the posterior cruciate 
ligament, but not of the medial, lateral or collateral 
anterior cruciate ligaments, all of which appeared intact.  
There is no medical opinion to the effect that any lateral 
instability or subluxation of the joint is moderate or 
severe. The preponderance of the evidence is against a higher 
evaluation under this Diagnostic Code because the evidence 
does not demonstrate moderate lateral instability or 
subluxation.


ORDER

The claim for service connection for tinnitus is well 
grounded.  To this extent, the claim is allowed.

An increased evaluation for degenerative joint disease of the 
right knee is denied.  

An increased evaluation for degenerative joint disease of the 
right knee with postoperative ligament laxity is denied.  



REMAND

Having found the claim for service connection for tinnitus to 
be well grounded triggers VA's duty to assist the appellant 
in the development of the claim for service connection for 
tinnitus.  This duty requires the RO to schedule VA 
examination to determine the etiology of tinnitus.

With respect to the individual unemployability claim, service 
connection is currently in effect for postoperative residuals 
of a left knee injury with anterior cruciate laxity (20 
percent disabling); traumatic arthritis in the left knee (10 
percent disabling); a laceration to the left forehead 
(noncompensably disabling); degenerative joint disease of the 
right knee due to the left knee condition (10 percent 
disabling); degenerative joint disease of the right knee with 
postoperative ligament laxity (10 percent disabling).  The 
combined service connected evaluation is 50 percent with a 
bilateral factor of 4.2 percent added.  To this point, he 
does not meet the schedular requirements pursuant to 
38 C.F.R. § 4.16(a).  A final determination on the claim for 
service connection for tinnitus has not been made.

The record shows that the appellant has a high school 
equivalency diploma, has worked as a dock worker, in 
warehouse shipping and receiving and as a mail handler.  In a 
July 1999 letter, he reported that he had been employed by 
the post office between May 1985 and April 1997; that his job 
as a mail handler required strenuous physical activity, 
including lifting, kneeling and bending with the load of 
mail; and that he had not worked on a full-time basis since 
April 1997 because of his service connected disabilities.  He 
took a post office examination in October 1997 and was 
registered for positions as clerk, carrier, distribution 
clerk and flat sorter machine operator.  In response to a 
congressional inquiry, the post office wrote in November 1998 
that it had conducted a thorough investigation into the 
appellant's request for reinstatement.  After reviewing the 
appellant's work history, it was determined that he was not 
best suited for a position with the post office and 
reinstatement was denied.

The Board finds that the claim is well grounded by virtue of 
the decisions of the postal service as to appellant's 
employment termination and request for reinstatement.  
However, VA's duty to assist has not been met.  VA has a duty 
to supplement the record by obtaining an opinion as to the 
effect that the appellant's service-connected disabilities 
have upon his ability to work.  In the instant case, the 
denial of a total rating for compensation based on individual 
unemployability was based on a VA examination that did not 
comment on the effect of the appellant's service connected 
disabilities on his ability to work.  Furthermore, the RO has 
not developed information explaining the reasons the post 
office has denied his reinstatement.  

Accordingly, this claim is REMANDED for the following action:

1.  The RO should take the steps to 
obtain documentation and a more complete 
explanation as to the appellant's 
resignation from the postal service and 
the denial of his request for 
reinstatement.

2.  The RO should schedule the appellant 
for VA orthopedic examination to 
determine the impact of the service 
connected disabilities on his ability to 
work.  The examiner should be afforded 
the opportunity to review the claims 
folder prior to the examination and 
should make note on the report that the 
claims folder was reviewed.  Following 
examination of the service connected 
disabilities, the examiner should 
determine whether the appellant is unable 
to secure or follow a substantially 
gainful occupation as a result of service 
connected disabilities alone.

3.  The RO should schedule the appellant 
for VA otolaryngology examination to 
determine the etiology or probable date 
of onset of tinnitus.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination and should make note on the 
report that the claims folder was 
reviewed.  It is requested that the 
examiner obtain a complete history of the 
appellant's exposure to excessive noise 
in- service and post- service.  Following 
the examination, the examiner should 
answer the following questions: (1) Is it 
at least as likely as not that chronic 
tinnitus began in service; and (2) Is it 
at least as likely as not that chronic 
tinnitus was caused by the appellant's 
exposure to excessive noise in service?  
The rationale for the opinions should be 
set forth.

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655, when a claimant fails to report 
for an examination in scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
claimant pursuing an original, reopened 
or claim for an increase without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulation.


If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



